Citation Nr: 9900124	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  95-17 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a traumatic injury to the left middle finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran served with a Reserve component from March 1986 
to May 1986.

By rating action of January 1987, the RO granted service 
connection for residuals of a traumatic injury to the left 
middle finger, and assigned a 10 percent disability 
evaluation.  Following a VA examination in May 1987, the RO 
reduced the evaluation to noncompensable in a September 1987 
rating decision.  The noncompensable evaluation was 
subsequently affirmed by the Board of Veterans Appeals 
(Board) in a decision dated August 1988.  The noncompensable 
evaluation has remained in effect to the present.

This matter originally came before the Board on appeal from a 
January 1995 rating decision in which the RO denied an 
increased (compensable) rating for residuals of a traumatic 
injury to the middle finger on the left hand.  The veteran 
appealed and was afforded a hearing at the RO in June 1995.  
His claim was denied by the hearing officer in March 1996.  
The case was remanded by the Board in March 1997 for 
evidentiary development.  The requested development has been 
accomplished and the case has now been returned to the Board 
for further appellate consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend, in essence, that 
the service connected residuals of a traumatic injury to the 
left middle finger warrant a compensable 
disability evaluation.  Specifically, the veteran maintains 
that he has pain and stiffness in his left middle finger, 
which impairs his working ability.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claim for an increased 
(compensable) rating for residuals of a traumatic injury to 
the left middle finger.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veterans residuals of a traumatic injury to the left 
middle finger are not currently manifested by any degree of 
ankylosis or any degree of limitation of motion.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
traumatic injury to the left middle finger are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5226 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
(compensable) rating for residuals of a traumatic injury to 
the left middle finger is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims that a service connected disability has 
increased in severity, the claim is well-grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to service connection 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veterans claim, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of 
earning capacity.  In determining the current level of 
impairment, the disability must be viewed in relation to its 
history.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The service medical records show that the veteran was treated 
for hyperextension and dislocation of the left middle finger 
in April 1986 after he was pushed from behind by another 
soldier.  The finger was bandaged and noted to have swelling.  
Range of motion was normal but slow and the veteran was 
positive for point tenderness.  Assessment was left middle 
finger proximal interphalangeal joint (PIP) sprain, mild to 
moderate.

In rating residuals of a traumatic injury to the middle 
finger on the left hand, Diagnostic Code 5226 provides that a 
10 percent rating will be assigned for ankylosis of the 
middle finger, either favorable or unfavorable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5226 (1998).  The regulatory note at 
the beginning of the section for evaluating ankylosis of 
fingers states that (2) ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) with only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.

VA outpatient treatment records were received in November 
1994.  The records document evaluation and clinical findings 
unrelated to the veterans service connected residuals of 
traumatic injury to the left middle finger.  He has been seen 
for possible carpal tunnel syndrome in the left wrist and 
diffuse left hand pain shooting into his shoulder.  An 
EMG/NCV was performed in October 1994 to determine the 
presence of mononeuropathy.  Subsequent VA outpatient 
treatment records from February to August 1995 revealed 
continued left hand complaints and an absence of clinical 
testing related to the veterans service connected residuals 
of traumatic injury to the left middle finger.  The veteran 
has been evaluated in the neurology clinic for neurological 
complaints in his left upper extremity.  In February 1995, 
examination noted limitation of flexion in all fingers, but 
there were no findings to show what the range of motion was 
in the service connected left middle finger, and no evidence 
of whether ankylosis was present, either favorable or 
unfavorable, as required by the regulations and rating code.  
38 C.F.R. § 4.71a, Diagnostic Code 5226 (1998).  For this 
reason, the case was remanded by the Board in March 1997 for 
evidentiary development.

In a statement received at the RO in April 1997, the veteran 
indicated that he had not received any additional treatment 
for his left middle finger.

Pursuant to the March 1997 remand, the veteran was seen for a 
VA orthopedic examination in May 1997.  The veteran reported 
significant pain with regard to the left middle finger, but 
was not specific with regard to the location and could not 
point to a specific area of pain.  Examination of the left 
middle finger revealed no swelling at the level of the 
metacarpophalangeal joint (MCP) or at the PIP or distal 
interphalangeal joint (DIP).  There was no significant 
tenderness and no deformity of the left middle finger.  The 
veteran exhibited 5/5 strength in the extensor tendon of the 
left middle finger and was able to get it into full alignment 
with some hyperextension of DIP.  This maneuver was symmetric 
with regard to his right middle finger as well.  The left 
middle finger appeared normal in appearance with a normal 
nail bed.  The veteran had full light touch sensation in all 
aspects of the left middle finger and was well perfused.  
There as less than two seconds capillary refill.  Passive 
range of motion of the DIP was 10 degrees of hyperextension 
to 50 degrees of flexion.  He was able to flex at the PIP to 
135 degrees from 0 degrees of extension.  The MCP exhibited 0 
to 60 degrees of flexion.  The veteran was observed to easily 
bring his left middle finger to and past the transverse 
crease of the palm.  He had full range of motion which was 
not impeded passively or actively by the MCP, PIP or DIP of 
the left middle finger.  X-rays of the left hand revealed no 
arthritis or arthrosis of the left middle finger.  The 
examiner specifically concluded that based on the physical 
examination of the left middle finger which was within normal 
limits with excellent strength of all tendinous structures 
and no residual deformity, the left middle finger is within 
normal limits.  He reiterated that the veteran has full 
strength and sensation in the left middle finger; he is able 
to use it in a normal manner.  The VA physician further 
stated that, within a reasonable degree of medical certainty, 
there was no physical or radiographic evidence of impairment 
or functional loss with regard to the veterans left middle 
finger.

Based on the current clinical findings, the evidence of 
record does not support the assignment of a compensable 
rating for residuals of a traumatic injury to the left middle 
finger.  As such, the veterans appeal must be denied.


ORDER

An increased (compensable) rating for residuals of a 
traumatic injury to the left middle finger is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
